UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Amendment No. 2 to Form 10 General Form for Registration of Securities of Small Business Issuers under Section 12(b) or (g) of the Securities Exchange Act of 1934 Commission file number 000-54070 GSP-1, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 27-3120288 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 650 Sweet Bay Avenue Plantation, Florida 33324 (Address of Registrant's Principal Executive Offices) (Zip Code) Gregg E. Jaclin 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732)409-1212 (Name, Address and Telephone Issuer's telephone number) Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common Stock $0.001 Par Value (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) 1 This registration statement contains forward-looking statements and information relating to us, our industry and to other businesses. These forward-looking statements are based on the beliefs of our management, as well as assumptions made by and information currently available to our management. When used in this registration statement, the words "estimate," "project," "believe," "anticipate," "intend," "expect" and similar expressions are intended to identify forward-looking statements. These statements reflect our current views with respect to future events and are subject to risks and uncertainties that may cause our actual results to differ materially from those contemplated in our forward-looking statements. We caution you not to place undue reliance on these forward-looking statements, which speak only as of the date of this registration statement. We do not undertake any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date of this registration statement or to reflect the occurrence of unanticipated events. ITEM 1. DESCRIPTION OF BUSINESS. (a) Business Development GSP-1, INC. (“we”, “us”, “our”, the "Company" or the "Registrant") was incorporated in the State of Nevada on December 31, 2009.The Company was formed as a vehicle to pursue a business combination and has made no efforts to identify a possible business combination. As a result, the Company has not conducted negotiations or entered into a letter of intent concerning any target business. The business purpose of the Company is to seek the acquisition of or merger with, an existing company. The Company selected December 31 as its fiscal year end. Our accountant has issued a going concern opinion regarding our business operations. (b) Business of Issuer The Company, based on proposed business activities, is a "blank check" company. The U.S. Securities and Exchange Commission (the “SEC”) defines those companies as "any development stage company that is issuing a penny stock, within the meaning of Section 3 (a)(51) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies." Under SEC Rule 12b-2 under the Exchange Act, the Company also qualifies as a “shell company,” because it has no or nominal assets (other than cash) and no or nominal operations. Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, until we have successfully concluded a business combination. There is no assurance that we will be able to successfully conclude a business combination. The Company intends to comply with the periodic reporting requirements of the Exchange Act for so long as it is subject to those requirements. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. The Company’s principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings. The Company will not restrict its potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The analysis of new business opportunities will be undertaken by or under the supervision of Peter Goldstein, the soleofficer and director of the Registrant. As of this date the Company has not entered into any definitive agreement with any party, nor have there been any specific discussions with any potential business combination candidate regarding business opportunities for the Company. The Registrant has unrestricted flexibility in seeking, analyzing and participating in potential business opportunities. In its efforts to analyze potential acquisition targets, the Registrant will consider the following kinds of factors: (i) Potential for growth, indicated by new technology, anticipated market expansion or new products; (ii)Competitive position as compared to other firms of similar size and experience within the industry segment as well as within the industry as a whole; (iii) Strength and diversity of management, either in place or scheduled for recruitment; (iv) Capital requirements and anticipated availability of required funds, to be provided by the Registrant or from operations, through the sale of additional securities, through joint ventures or similar arrangements or from other sources; (v) The cost of participation by the Registrant as compared to the perceived tangible and intangible values and potentials; (vi) The extent to which the business opportunity can be advanced; 2 (vii) The accessibility of required management expertise, personnel, raw materials, services, professional assistance and other required items; and (viii) Other relevant factors. In applying the foregoing criteria, no one of which will be controlling, management will attempt to analyze all factors and circumstances and make a determination based upon reasonable investigative measures and available data. Potentially available business opportunities may occur in many different industries, and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Due to the Registrant's limited capital available for investigation, the Registrant may not discover or adequately evaluate adverse facts about the opportunity to be acquired. FORM OF ACQUISITION The manner in which the Registrant participates in an opportunity will depend upon the nature of the opportunity, the respective needs and desires of the Registrant and the promoters of the opportunity, and the relative negotiating strength of the Registrant and such promoters. Our sole officer and director, Peter Goldstein, is currently the officer and director of GSP-1, Inc., and GSP-2, Inc. Initial merger or acquisition targets will be allocated to GSP-1, Inc.Subsequent acquisition targets will be allocated to GSP-2, Inc.In the event that multiple acquisition targets are identified, we intend to give priority to GSP-1, Inc., and GSP-2, Inc., over other entities that Mr. Goldstein has prior involvement. As described in the Risk Factors herein under Item 1A,there may be inherent conflicts of interest between entities in which Mr. Goldstein is involved. A conflict of interest may arise due to our sole officer and director being a shareholder of blank check companies which are seeking an acquisition target at the same time as GSP-1, Inc. W e do not intend to consummate a business combination or transaction involving any related parties. Our sole officer and director is a shareholder and sole officer and director of GSP-2, Inc. In addition, our sole officer and director is a shareholder and former officer and director of China Renewable Energy Holdings Inc., Regenesis Centers, Inc., International Mergers and Acquisition Corp., Equity Ventures Group, Inc On April 24, 2008 China Renewable Energy Holdings executed a Share Exchange Agreement with China Clean and Renewable Energy Limited, a Hong Kong Corporation. In 2009, China Renewable Energy Holdings, Inc., invested in formulating new resin products to replace the more traditional poly carbonate materials. For additional information on China Renewable Energy Holdings, Inc., please refer to the Form 10-Q filed with the Securities and Exchange Commission on August 16, 2010. On August 31, 2006, Regenesis Centers, Inc., entered into a Stock Purchase Agreement and Share Exchange Agreement with theInstitute of Advanced Medicine. At this time, we are unaware of any current operating status of Regenesis Centers, Inc. For additional information on Regenesis Centers, Inc., please refer to the Form 10-Q filed with the Securities and Exchange Commission on May 15, 2007. Based upon filings with the SEC, as of the current date neither International Mergers and Acquisition Corp. or Equity Ventures Group, Inc. has entered into a reverse merger agreement or any other type of acquisition. For additional information regarding our sole officer and director’s previous blank check company experiencep lease refer to Item 5, Directors and Executive Officers. It is likely that the Registrant will acquire its participation in a business opportunity through the issuance of common stock or other securities of the Registrant. Although the terms of any such transaction cannot be predicted, it should be noted that in certain circumstances the criteria for determining whether or not an acquisition is a so-called "tax free" reorganization under Section 368(a)(1) of the Internal Revenue Code of 1986, as amended (the "Code") depends upon whether the owners of the acquired business own 80% or more of the voting stock of the surviving entity. If a transaction were structured to take advantage of these provisions rather than other "tax free" provisions provided under the Code, all prior stockholders would in such circumstances retain 20% or less of the total issued and outstanding shares of the surviving entity. Under other circumstances, depending upon the relative negotiating strength of the parties, prior stockholders may retain substantially less than 20% of the total issued and outstanding shares of the surviving entity. This could result in substantial additional dilution to the equity of those who were stockholders of the Registrant prior to such reorganization. The present stockholder of the Registrant will likely not have control of a majority of the voting securities of the Registrant following a reorganization transaction. As part of such a transaction, all, or a majority of, the Registrant's directors may resign and one or more new directors may be appointed without any vote by stockholders. 3 It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial management time and attention and substantial cost for accountants, attorneys and others. If a decision is made not to participate in a specific business opportunity, the costs theretofore incurred in the related investigation might not be recoverable. Furthermore, even if an agreement is reached for the participation in a specific business opportunity, the failure to consummate that transaction may result in the loss to the Registrant of the related costs incurred. We presently have no employees apart from our management. Our sole officer and director is engaged in outside business activities and anticipates that he will devote to our business approximately five (5) hours per week until the acquisition of a successful business opportunity has been identified. We expect no significant changes in the number of our employees other than such changes, if any, incident to a business combination. (c) Reports to security holders. (1) The Company is not required to deliver an annual report to security holders and at this time does not anticipate the distribution of such a report. (2) The Company will file reports with the SEC. The Company will be a reporting company and will comply with the requirements of the Exchange Act. (3) The public may read and copy any materials the Company files with the SEC in the SEC's Public Reference Section, Room 1580, treet N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Section by calling the SEC at 1-800-SEC-0330. Additionally, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, which can be found at http://www.sec.gov. 4 (d) MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. We were organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. Our principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings.We will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. We do not currently engage in any business activities that provide cash flow. The costs of investigating and analyzing business combinations for the next 12 months and beyond such time will be paid with money in our treasury or with additional amounts, as necessary, to be loaned to or invested in us by our stockholders, management or other investors. During the next 12 months we anticipate incurring costs related to: (i) filing of Exchange Act reports, and (ii) consummating an acquisition. We believe the cost associated with the filing of Exchange Act reports and consummating an acquisition will beapproximately five thousand dollars ($5,000.00). In addition, we anticipate an approximate cost of five thousand dollars ($5,000.00) for accountants, attorneys and others, associated with investigating specific business opportunities, and the negotiation, drafting and execution of relevant agreements. We believe we will be able to meet these costs through additional amounts, as necessary, to be loaned by or invested in us by Mr. Peter Goldstein, our sole officer and director. We currently have no written contractual agreements in place with Mr. Goldstein to provide such funding; however, Mr. Goldstein has verbally agreed to provide such funding until we engage in business activities that provide cash flow sufficient to cover the costs of investigating and analyzing business combinations. A description of the oral arrangement between the Company and Mr. Goldstein is attached hereto as Exhibit 10.1. We are in the development stage and have negative working capital, negative stockholders’ equity and have not earned any revenues from operations to date. These conditions raise substantial doubt about our ability to continue as a going concern. We are currently devoting its efforts to locating merger candidates. Our ability to continue as a going concern is dependent upon our ability to develop additional sources of capital, locate and complete a merger with another company, and ultimately, achieve profitable operations. We may consider a business which has recently commenced operations, is a developing company in need of additional funds for expansion into new products or markets, is seeking to develop a new product or service, or is an established business which may be experiencing financial or operating difficulties and is in need of additional capital. In the alternative, a business combination may involve the acquisition of, or merger with, a company which does not need substantial additional capital, but which desires to establish a public trading market for its shares, while avoiding, among other things, the time delays, significant expense, and loss of voting control which may occur in a public offering. We do not have any material commitments for capital expenditures relating to the next twelve (12) months. Our officer and director has not had any preliminary contact or discussions with any representative of any other entity regarding a business combination with us. Any target business that is selected may be a financially unstable company or an entity in its early stages of development or growth, including entities without established records of sales or earnings. In that event, we will be subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies. In addition, we may effect a business combination with an entity in an industry characterized by a high level of risk, and, although our management will endeavor to evaluate the risks inherent in a particular target business, there can be no assurance that we will properly ascertain or assess all significant risks. Our sole officer and director intends to seek out an entity to conduct a business combination by networking and communicating with severalattorneys, accountants and investment banking firms in the industry.Our officer and director will be the sole individual assisting us with this process. Our management anticipates that it will likely be able to effect only one business combination, due primarily to our limited financing and the dilution of interest for present and prospective stockholders, which is likely to occur as a result of our management’s plan to offer a controlling interest to a target business in order to achieve a tax-free reorganization. This lack of diversification should be considered a substantial risk in investing in us, because it will not permit us to offset potential losses from one venture against gains from another. We anticipate that the selection of a business combination will be complex and extremely risky. Because of general economic conditions, rapid technological advances being made in some industries and shortages of available capital, our management believes that there are numerous firms seeking even the limited additional capital which we will have and/or the perceived benefits of becoming a publicly traded corporation. Such perceived benefits of becoming a publicly traded corporation include, among other things, facilitating or improving the terms on which additional equity financing may be obtained, providing liquidity for the principals of and investors in a business, creating a means for providing incentive stock options or similar benefits to key employees, and offering greater flexibility in structuring acquisitions, joint ventures and the like through the issuance of stock. Potentially available business combinations may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. 5 ITEM 1A.RISK FACTORS An investment in us is highly speculative in nature and involves an extremely high degree of risk. An investment in our Company is speculative and involves an extremely high degree of risk. We currently have not identified a suitable business combination and we can make no assurance that we will ever locate a suitable acquisition. There may be conflicts of interest between our management and our non-management stockholders. Conflicts of interest create the risk that management may have an incentive to act adversely to the interests of our stockholders.A conflict of interest may arise between our management's personal pecuniary interest and its fiduciary duty to our stockholders. In addition, management is currently involved with other blank check companies and conflicts in the pursuit of business combinations with such other blank check companies with which they and other members of our management are, and may in the future be, affiliated with may arise. If we and the other blank check companies that our management is affiliated with desire to take advantage of the same opportunity, then those members of management that are affiliated with both companies would abstain from voting upon the opportunity. In the event of identical officers and directors, members of management, such individuals will arbitrarily determine the company that will be entitled to proceed with the proposed transaction. Our business is difficult to evaluate because we have no operating history.Since we have no operating history we may not be able to continue as a going concern and may fail to consummate a business combination. As we have no operating history or revenue and no assets, there is a risk that we will be unable to continue as a going concern and consummate a business combination.We have had no recent operating history nor any revenues or earnings from operations since inception. We have no assets or financial resources. We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of a business combination. This may result in our incurring a net operating loss that will increase continuously until we can consummate a business combination with a profitable business opportunity. We cannot assure you that we can identify a suitable business opportunity and consummate a business combination. We will be deemed a blank check company under Rule 419 of the Securities Act of 1933. In any subsequent offerings, we will have to comply with Rule 419. We are required to comply with the provisions of Rule 419 in any registered offering of securities while we are a blank check or shell company. Pursuant to SEC Rule 419 we will be required to deposit all funds in escrow pending advice about the proposed transaction to our stockholders fully disclosing all information required by Regulation 14 of the SEC and seeking the vote and agreement of investment of those stockholders to whom such securities were offered. If no response is received from these stockholders within 45 days thereafter or if any stockholder elects not to invest following our advice about the proposed transaction, all funds that must be held in escrow by us under Rule 419, as applicable, will be promptly returned to any such stockholder. All securities issued in any such offering will likewise be deposited in escrow, pending satisfaction of the foregoing conditions. The funds held in escrow may be released to the registrant and the securities may be delivered to the purchaser or other registered holder identified on the deposited securities only at the same time or after the escrow agent has received a signed representation from the registrant, together with other evidence acceptable to the escrow agent that we have met the requirements of Rule 419 (e)(1) and (e)(2) and consummated an acquisition meeting the requirements of Rule 419 (e)(2)(iii) of the Securities Act. In addition, we are required to advise stockholders of a probable acquisition or when we execute an agreement to acquire a business.We intend to advise stockholders of a business combination by proxy statement in accordance with Schedule 14(a) of the Securities Exchange Act of 1934. We may incur substantial debt to complete a business combination, which may adversely affect our financial condition. We may incur substantial debt if we enter into a business combination with an attractive private company. If we incur substantial debt it may have a negative impact on our shareholders, business operations and financial condition. There is competition for those private companies suitable for a merger transaction of the type contemplated by management. If competition is to high we may fail to consummate a business combination. We are in a highly competitive market for a small number of business opportunities which could reduce the likelihood of consummating a successful business combination. We are and will continue to be an insignificant participant in the business of seeking mergers with, joint ventures with and acquisitions of small private and public entities. A large number of established and well-financed entities, including small public companies and venture capital firms, are active in mergers and acquisitions of companies that may be desirable target candidates for us. Nearly all these entities have significantly greater financial resources, technical expertise and managerial capabilities than we do; consequently, we will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination. GSP-1, Inc., and GSP-2, Inc., are affiliated companies and will compete with each other for the private companies suitable for a merger transaction. In addition, our sole officer and director is involved with other companies that may compete with GSP-1 and GSP-2.However, we do not intend to enter into any business combination or transaction involving any related parties. These competitive factors may reduce the likelihood of our identifying and consummating a successful business combination. 6 There are low barriers to entry and relative ease with which new competitors may enter the market as a blank check or shell company. There are minimal barriers and it is relatively easy for new competitors to enter the market as a blank check or shell company. Since it is not difficult for new competitors to enter the market as a blank check or shell company there may be increased competition to locate a suitable acquisition. We are a development stage company, and our future success is highly dependent on the ability of management to locate and attract a suitable acquisition.If management cannot locate and attract a suitable acquisition we may not be able to continue as a going concern. We were incorporated in December 2009 and are considered to be in the development stage. The nature of our operations is highly speculative, and there is a consequent risk of loss of your investment. The success of our plan of operation will depend to a great extent on the operations, financial condition and management of the identified business opportunity. While management intends to seek business combination(s) with entities having established operating histories, we cannot assure you that we will be successful in locating candidates meeting that criterion. In the event we complete a business combination, the success of our operations may be dependent upon management of the successor firm or venture partner firm and numerous other factors beyond our control. We have no existing agreement for a business combination or other transaction. There are no assurances that we will successfully identify and evaluate suitable business opportunities or that we will conclude a business operation. We have no arrangement, agreement or understanding with respect to engaging in a merger with, joint venture with or acquisition of, a private or public entity. No assurances can be given that we will successfully identify and evaluate suitable business opportunities or that we will conclude a business combination. Management has not identified any particular industry or specific business within an industry for evaluation. We cannot guarantee that we will be able to negotiate a business combination on favorable terms, and there is consequently a risk that funds allocated to the purchase of our shares will not be invested in a company with active business operations. 7 Management intends to devote only a limited amount of time to seeking a target company which may adversely impact our ability to identify a suitable acquisition candidate. While seeking a business combination, management anticipates devoting approximately five (5) hours per week to our affairs. Our officer and director believes that communicating with professionals in the industry approximately five (5) hours per week will be sufficient to locate a suitable acquisition candidate. Our officers have not entered into written employment agreements with us and are not expected to do so in the foreseeable future. This limited commitment may adversely impact our ability to identify and consummate a successful business combination. The time and cost of preparing a private company to become a public reporting company may preclude us from entering into a merger or acquisition with the most attractive private companies which would negatively impact the shareholders of our Company. Target companies that fail to comply with SEC reporting requirements may delay or preclude acquisition. Sections 13 and 15(d) of the Exchange Act require reporting companies to provide certain information about significant acquisitions, including certified financial statements for the company acquired, covering one, two, or three years, depending on the relative size of the acquisition. The time and additional costs that may be incurred by some target entities to prepare these statements may significantly delay or essentially preclude consummation of an acquisition. Otherwise suitable acquisition prospects that do not have or are unable to obtain the required audited statements may be inappropriate for acquisition so long as the reporting requirements of the Exchange Act are applicable. We may be subject to further government regulation, such as the Investment Company Act of 1940, which would adversely affect our operations. Although we will be subject to the reporting requirements under the Exchange Act, management believes we will not be subject to regulation under the Investment Company Act of 1940, as amended (the “Investment Company Act”), since we will not be engaged in the business of investing or trading in securities. If we engage in business combinations which result in our holding passive investment interests in a number of entities, we could be subject to regulation under the Investment Company Act. If so, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs. We have obtained no formal determination from the SEC as to our status under the Investment Company Act and, consequently, violation of the Investment Company Act could subject us to material adverse consequences. Any potential acquisition or merger with a foreign company may subject us to additional risks that may have an adverse affect on our operations. If we enter into a business combination with a foreign company, we will be subject to risks inherent in business operations outside of the United States. These risks include, for example, currency fluctuations, regulatory problems, punitive tariffs, unstable local tax policies, trade embargoes, risks related to shipment of raw materials and finished goods across national borders and cultural and language differences. Foreign economies may differ favorably or unfavorably from the United States economy in growth of gross national product, rate of inflation, market development, rate of savings, and capital investment, resource self-sufficiency and balance of payments positions, and in other respects. There is currently no trading market for our common stock, and liquidity of shares of our common stock is limited. Our shares of common stock are not registered under the securities laws of any state or other jurisdiction, and accordingly there is no public trading market for our common stock. Further, no public trading market is expected to develop in the foreseeable future unless and until the Company completes a business combination with an operating business and the Company thereafter files a registration statement under the Securities Act of 1933, as amended (the “Securities Act”). Therefore, outstanding shares of our common stock cannot be offered, sold, pledged or otherwise transferred unless subsequently registered pursuant to, or exempt from registration under, the Securities Act and any other applicable federal or state securities laws or regulations. Compliance with the criteria for securing exemptions under federal securities laws and the securities laws of the various states is extremely complex, especially in respect of those exemptions affording flexibility and the elimination of trading restrictions in respect of securities received in exempt transactions and subsequently disposed of without registration under the Securities Act or state securities laws. There are issues impacting liquidity of our securities with respect to the SEC’s review of a future resale registration statement. 8 Since our shares of common stock issued prior to a business combination or reverse merger cannot currently, nor will they for a considerable period of time after we complete a business combination, be available to be offered, sold, pledged or otherwise transferred without being registered pursuant to the Securities Act, we will likely file a resale registration statement on Form S-1, or some other available form, to register for resale such shares of common stock. We cannot control this future registration process in all respects as some matters are outside our control. Even if we are successful in causing the effectiveness of the resale registration statement, there can be no assurances that the occurrence of subsequent events may not preclude our ability to maintain the effectiveness of the registration statement. Any of the foregoing items could have adverse effects on the liquidity of our shares of common stock. In addition, the SEC has recently disclosed that it has developed internal informal guidelines concerning the use of a resale registration statement to register the securities issued to certain investors in private investment in public equity (PIPE) transactions, where the issuer has a market capitalization of less than $75 million and, in general, does not qualify to file a Registration Statement on Form S-3 to register its securities. The SEC has taken the position that these smaller issuers may not be able to rely on Rule 415 under the Securities Act (“Rule 415”), which generally permits the offer and sale of securities on a continued or delayed basis over a period of time, but instead would require that the issuer offer and sell such securities in a direct or "primary" public offering, at a fixed price, if the facts and circumstances are such that the SEC believes the investors seeking to have their shares registered are underwriters and/or affiliates of the issuer. It appears that the SEC in most cases will permit a registration for resale of up to one third of the total number of shares of common stock then currently owned by persons who are not affiliates of such issuer and, in some cases, a larger percentage depending on the facts and circumstances. Staff members also have indicated that an issuer in most cases will have to wait until the later of six months after effectiveness of the first registration or such time as substantially all securities registered in the first registration are sold before filing a subsequent registration on behalf of the same investors. Since, following a reverse merger or business combination, we may have little or no tradable shares of common stock, it is unclear as to how many, if any, shares of common stock the SEC will permit us to register for resale, but SEC staff members have indicated a willingness to consider a higher percentage in connection with registrations following reverse mergers with shell companies such as the Company. The SEC may require as a condition to the declaration of effectiveness of a resale registration statement that we reduce or “cut back” the number of shares of common stock to be registered in such registration statement. The result of the foregoing is that a stockholder’s liquidity in our common stock may be adversely affected in the event the SEC requires a cut back of the securities as a condition to allow the Company to rely on Rule 415 with respect to a resale registration statement, or, if the SEC requires us to file a primary registration statement. We have never paid dividends on our common stock and do not presently intend to pay any dividends to shareholders in the foreseeable future. We have never paid dividends on our common stock and do not presently intend to pay any dividends in the foreseeable future. We anticipate that any funds available for payment of dividends will be re-invested into us to further our business strategy. We may be subject to certain tax consequences in our business, which may increase our cost of doing business and negatively impact our business operations. We may not be able to structure our acquisition to result in tax-free treatment for the companies or their stockholders, which could deter third parties from entering into certain business combinations with us or result in being taxed on consideration received in a transaction. Currently, a transaction may be structured so as to result in tax-free treatment to both companies, as prescribed by various federal and state tax provisions. We intend to structure any business combination so as to minimize the federal and state tax consequences to both us and the target entity; however, we cannot guarantee that the business combination will meet the statutory requirements of a tax-free reorganization or that the parties will obtain the intended tax-free treatment upon a transfer of stock or assets. A non-qualifying reorganization could result in the imposition of both federal and state taxes that may have an adverse effect on both parties to the transaction. Our business will have no revenue unless and until we merge with or acquire an operating business. We are a development stage company and have had no revenue from operations. We may not realize any revenue unless and until we successfully merge with or acquire an operating business. We intend to issue more shares in a merger or acquisition, which will result in substantial dilution to our shareholders. Our Certificate of Incorporation authorizes the issuance of a maximum of 100,000,000shares of common stock and a maximum of 10,000,000 shares of blank check preferred stock. Any merger or acquisition effected by us may result in the issuance of additional securities without stockholder approval and may result in substantial dilution in the percentage of our common stock held by our then existing stockholders. Moreover, the common stock issued in any such merger or acquisition transaction may be valued on an arbitrary or non-arm’s-length basis by our management, resulting in an additional reduction in the percentage of common stock held by our then existing stockholders. Our Board of Directors has the power to issue any or all of such authorized but unissued shares without stockholder approval. To the extent that additional shares of common stock or preferred stock are issued in connection with a business combination or otherwise, dilution to the interests of our stockholders will occur and the rights of the holders of common stock might be materially adversely affected. Our principal stockholder may engage in a transaction to cause us to repurchase their shares of common stock. Although it is not currently our intention, it is a possibility that our sole stockholder may choose to cause us to sell our securities to one or more third parties, with the proceeds of such sale(s) being utilized by us to repurchase shares of common stock held by them. As a result of such transaction(s), our management, principal stockholder(s) and Board of Directors may change. 9 We have conducted no market research or identification of business opportunities, which may affect our ability to identify a business to merge with or acquire. We have not conducted market research concerning prospective business opportunities, nor have others made the results of such market research available to us. Therefore, we have no assurances that market demand exists for a merger or acquisition as contemplated by us. Our management has not identified any specific business combination or other transactions for formal evaluation by us, such that it may be expected that any such target business or transaction will present such a level of risk that conventional private or public offerings of securities or conventional bank financing will not be available. There is no assurance that we will be able to acquire a business opportunity on terms favorable to us. Decisions as to which business opportunity to participate in will be unilaterally made by our management, which may act without the consent, vote or approval of our stockholders. Because we may seek to complete a business combination through a “reverse merger”, following such a transaction we may not be able to attract the attention of major brokerage firms. If we are unable to attract major brokerage firms securities analysts may not provide coverage of us which may negatively impact our shareholders. We may seek to complete a business combination through a reverse merger. A reverse merger is when shareholders of a private company purchase control of a public shell company and then merge it with the private company. Additional risks may exist since we will assist a privately held business to become public through a “reverse merger.” Securities analysts of major brokerage firms may not provide coverage of us since there is no incentive to brokerage firms to recommend the purchase of our common stock. No assurance can be given that brokerage firms will want to conduct any secondary offerings on behalf of our post-merger company in the future. We cannot assure you that following a business combination with an operating business, our common stock will be listed on NASDAQ or any other securities exchange. Following a business combination, we may seek the listing of our common stock on NASDAQ or the American Stock Exchange. However, we cannot assure you that following such a transaction, we will be able to meet the initial listing standards of either of those or any other stock exchange, or that we will be able to maintain a listing of our common stock on either of those or any other stock exchange. After completing a business combination, until our common stock is listed on the NASDAQ or another stock exchange, we anticipate that our common stock would be eligible to trade on the OTC Bulletin Board, another over-the-counter quotation system, or on the “pink sheets,” where our stockholders may find it more difficult to dispose of shares or obtain accurate quotations as to the market value of our common stock. However, there can be no assurance that we will be eligible to trade on the Over-the-Counter Bulletin Board (the “OTCBB”) after a business combination. In addition, we will need a market-maker for quotation on the OTCBB and there is no assurance that a market-maker will be obtained.Additionally, we would be subject to an SEC rule that, if it failed to meet the criteria set forth in such rule, imposes various practice requirements on broker-dealers who sell securities governed by the rule to persons other than established customers and accredited investors. Consequently, such rule may deter broker-dealers from recommending or selling our common stock, which may further affect its liquidity. This would also make it more difficult for us to raise additional capital following a business combination. We are currently authorized to issue preferred stock, without stockholder approval, which could adversely affect the voting power or other rights of the holders of our common stock. Our Certificate of Incorporation authorizes the issuance of up to 10,000,000 shares of blank check preferred stock with designations, rights and preferences determined from time to time by our Board of Directors. Accordingly, our Board of Directors is empowered, without stockholder approval, to issue preferred stock with dividend, liquidation, conversion, voting, or other rights which could adversely affect the voting power or other rights of the holders of the common stock. In the event of issuance, the preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of the Company. Although we have no present intention to issue any shares of its authorized preferred stock, there can be no assurance that the Company will not do so in the future. Our management currently controls and votes 100% of our issued and outstanding stock. As a result, management has the ability to influence control of our operations and influence control of substantially all matters submitted to stockholders for approval. Management currently controls and votes 100% of our issued and outstanding common stock. Consequently, management has the ability to influence control of our operations and, acting together, will have the ability to influence or control substantially all matters submitted to stockholders for approval, including: · Election of the Board of Directors; · Removal of directors; 10 · Amendment to the our certificate of incorporation or bylaws; and · Adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination. These stockholders will thus have substantial influence over our management and affairs and other stockholders possess no practical ability to remove management or effect the operations of our business. Accordingly, this concentration of ownership by itself may have the effect of impeding a merger, consolidation, takeover or other business consolidation, or discouraging a potential acquirer from making a tender offer for the common stock. Our shares may be subject to the “penny stock” rules, following such a reverse merger transaction which might subject you to restrictions on marketability and you may not be able to sell your shares. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Additional risks may exist since we may assist a privately held business to become public through a “reverse merger.” Securities analysts of major brokerage firms may not provide coverage of us since there is no incentive to brokerage firms to recommend the purchase of our common stock. No assurance can be given that brokerage firms will want to conduct any secondary offerings on behalf of our post-merger company in the future. Failure to develop or maintain an active trading market for our common stock will have a generally negative effect on the price of our common stock and you may be unable to sell your common stock or any attempted sale of such common stock may have the effect of lowering the market price. Your investment could be a partial or complete loss. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. ITEM 3. PROPERTIES. We neither rent nor own any properties.We utilize the office space and equipment of our management at no cost. Management estimates such amounts to be immaterial. We currently have no policy with respect to investments or interests in real estate, real estate mortgages or securities of, or interests in, persons primarily engaged in real estate activities. ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. (a) Security ownership of certain beneficial owners. The following table sets forth, as of September 28 , 2010, the number of shares of common stock owned of record and beneficially by executive officers, directors and persons who beneficially own more than 5% of the outstanding shares of our common stock. 11 Name and Address Amount and Nature of Beneficial Ownership Percentage of Class Peter Goldstein (1) 650 Sweet Bay Avenue Plantation, Florida 33324 100% Peter Goldstein serves as President and Director of the Company. There are no arrangements which may at a subsequent date result in a change of control of the Company. ITEM 5. DIRECTORS AND EXECUTIVE OFFICERS. A. Identification of Directors and Executive Officers. Our officers and directors and additional information concerning them are as follows: Name Age Position Peter Goldstein 47 President and Director Peter Goldstein, President and Director.Since December, 1999, Mr. Goldstein has served as the Founder, President and Director of Grandview Capital Partners, a holding company of Grandview Capital, Inc. In addition, since December 2006, Mr. Goldstein has served as the Founder, Chief Executive Officer and Director of Grandview Capital, Inc., a registered broker-dealer and an investment banking and securities brokerage firm. Since March 2008, Mr. Goldstein has served as the Founder, Chief Executive Officer and Director of Grandview Capital Advisors, Inc., an affiliate of Grandview Capital, Inc.Grandview Capital Advisors, Inc., is a registered investment advisory firm, registered in the state of Florida. Since May 2006, Mr. Goldstein has served as the President and Director of Grandview Capital Consulting, a company which provides management consulting services. From January 1997 through September 2008, Mr. Goldstein was Founder, President and Director of Global Business Resources, which provided financial, operational and organizational consulting services to private and emerging companies within the United States and international markets. Mr. Goldstein has an MBA in International Business from the University of Miami. B. Significant Employees. None. 12 C. Family Relationships. None. D. Involvement in Certain Legal Proceedings. There have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees material to the evaluation of the ability and integrity of any director, executive officer, promoter or control person of Registrant during the past five years. E. The Board of Directors acts as the Audit Committee, and the Board has no separate committees. The Company has no qualified financial expert at this time because it has not been able to hire a qualified candidate. Further, the Company believes that it has inadequate financial resources at this time to hire such an expert. The Company intends to continue to search for a qualified individual for hire. Current Blank Check Company Experience As indicated below,within the past five (5) years our sole officer and director has had prior involvement in the formation, registration, or operation of the following blank check companies: Name Filing Date (1) Registration Statement Operating (2) Status SEC File Number Pending Business Combinations Additional Information GSP-2, Inc. August 5, 2010 Not Executed 000-54070 None. Peter Goldstein is a shareholder and has been the sole officer and director since inception. The Company is still investigating a possible business combination. China Renewable Energy Holdings October 15, 2008 Executed 000-5 0196 None. Peter Goldstein is a shareholder and former officer and director of the Company. On April 24, 2008, the Company executed a Share Exchange Agreement with China Clean and Renewable Energy Limited, a Hong Kong Corporation. International Mergers and Acquisition Corp. July 6, 2007 Not Executed 000-52717 None. Peter Goldstein is a shareholder and a former officer and director of the Company. The Company is still investigating a possible business combination. Equity Ventures July 27, 2004 Not Executed 000-50868 None. Peter Goldstein is a shareholder and former officer and director of the company. The Company is still investigating a possible business combination. Regenesis Centers, Inc. July 18, 2005 Executed 000-5 1411 None. Peter Goldstein is a shareholder and former officer and director of the Company. On August 31, 2006, Regenesis Centers, Inc., entered into a Stock Purchase and Share Exchange Agreement with Institute of Advanced Medicine, Inc. *Peter Goldstein is currently the officer and director of GSP-1, Inc., and GSP-2, Inc. Initial merger or acquisition targets will be allocated to GSP-1, Inc.Subsequent acquisition targets will be allocated to GSP-2, Inc.In the event that multiple acquisition targets are identified, we intend to give GSP-1, Inc., and GSP-2, Inc., priority over other entities that Mr. Goldstein is involved with. We do not intend to present acquisition targets to entities other than GSP-1 and GSP-2. Currently there are no parameters that we will consider in determining the allocation of acquisition targets. * * There may be inherent conflicts of interest which may arise between entities that our sole officer and director has been previously involved. A conflict of interest may arise due to our sole officer and director being a shareholder of blank check companies which are seeking an acquisition target at the same time as GSP-1, Inc and GSP-2, Inc. At this time we have no parameters which we use to determine the allocation of acquisition targets. (1) Represents the filing date of the respective company’s registration statement. (2) Represents whether the respective company has executed into a business combination. ITEM 6. EXECUTIVE COMPENSATION. The Company’s sole officer and director has not received any cash remuneration since inception. They will not receive any cash remuneration until the consummation of an acquisition. Our sole officer and director, Mr. Peter Goldstein has received one million shares of common stock in exchange for services provided to our Company. Our officer and director intends to devote approximately five (5) hours per week to our affairs. 13 It is possible that, after the Company successfully consummates a business combination with an unaffiliated entity, that entity may desire to employ or retain one or a number of members of our management for the purposes of providing services to the surviving entity. However, the Company has adopted a policy whereby the offer of any post-transaction employment to members of management will not be a consideration in our decision whether to undertake any proposed transaction. No retirement, pension, profit sharing, stock option or insurance programs or other similar programs have been adopted by the Company for the benefit of its employees. There are no understandings or agreements regarding compensation our management will receive after a business combination that is required to be included in this table, or otherwise. The following table shows for the period ended March 31, 2010, the compensation awarded (earned) or paid by the Company to its named executive officers or acting in a similar capacity as that term is defined in Item 402(a)(2) of Regulation S-K. There are no understandings or agreements regarding compensation that our management will receive after a business combination that is required to be included in this table, or otherwise. NameandPrincipalPosition Fiscal Year Salary($) Bonus Option Awards AllOther Compensation(1) Total($) Peter Goldstein President, Chief Executive Officer, Principal Executive Officer, Chief Financial Officer, Director $ 0 $ 0 $ 0 $ $ (1)As set forth above in Item 4, Security Ownership of Certain Beneficial Owners, the compensation earned or paid by the Company to its named officer and director is in connection with the issuance of one million (1,000,000) common shares valued at $0.001 per share. ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. On December 31, 2009, the Company issued 1,000,000 shares of common stock to its founder, Mr. Peter Goldstein, having a fair value of $1,000 ($0.001/share) in exchange for founder services in connection with setting up and forming the Corporation. ITEM 8. LEGAL PROCEEDINGS. Pursuant to Item 401 (f) of Regulation S-K there are no events that occurred during the past ten (10) years that are material to an evaluation of the ability or integrity of any director, person nominated to become a director or executive officer of the registrant: · No petition under the Federal bankruptcy laws or any state insolvency law was filed by or against, or a receiver, fiscal agent or similar officer was appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; · The registrant has not been convicted in a criminal proceeding and is not named subject of a pending criminal proceeding : · Such registrant was not the subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities: o Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; o Engaging in any type of business practice; or o Engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of Federal or State securities laws or Federal commodities laws; · Such registrant was not the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described in Regulation S-K, Item 401 paragraph (f)(3)(i) entitled Involvement in Certain Legal Proceedings , or to be associated with persons engaged in any such activity; 14 · Such registrant was not found by a court of competent jurisdiction in a civil action or by the Commission to have violated any Federal or State securities law, and the judgment in such civil action or finding by the Commission has not been subsequently reversed, suspended, or vacated; · Such registrant was not found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any Federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; · Such registrant was not the subject of, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: o Any Federal or State securities or commodities law or regulation; or o Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or o Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or · Such registrant was not the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. 15 ITEM 9. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (a) Market Information. The Common Stock is not trading on any stock exchange. The Company is not aware of any market activity in its Common Stock since its inception through the date of this filing. (b) Holders. As of September 28 , 2010, there was one record holder of an aggregate of 1,000,000 shares of the Common Stock issued and outstanding. (c) Dividends. The Registrant has not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of the Registrant's business. ITEM 10. RECENT SALES OF UNREGISTERED SECURITIES. On December 31, 2009, we issued 1,000,000 shares to Peter Goldstein for founder services rendered to us.Such shares were issued pursuant to an exemption from registration at Section 4(2) of the Securities Act of 1933. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. ITEM 11.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED. 16 (a) Common and Preferred Stock. We are authorized byour Certificate of Incorporation to issue an aggregate of 110,000,000 shares of capital stock, of which 100,000,000 are shares of common stock, par value $0.001 per share (the "Common Stock") and 10,000,000 are shares of blank check preferred stock, par value $0.001 per share (the “Preferred Stock”). As of September 28 , 2010, 1,000,000 shares of Common Stock and zero shares of Preferred Stock were issued and outstanding. Common Stock All outstanding shares of Common Stock are of the same class and have equal rights and attributes. The holders of Common Stock are entitled to one vote per share on all matters submitted to a vote of stockholders of the Company. All stockholders are entitled to share equally in dividends, if any, as may be declared from time to time by the Board of Directors out of funds legally available. In the event of liquidation, the holders of Common Stock are entitled to share ratably in all assets remaining after payment of all liabilities. The stockholders do not have cumulative or preemptive rights. Preferred Stock Our Certificate of Incorporation authorizes the issuance of up to 10,000,000 shares of blank check Preferred Stock with designations, rights and preferences determined from time to time by its Board of Directors. Accordingly, our Board of Directors is empowered, without stockholder approval, to issue Preferred Stock with dividend, liquidation, conversion, voting, or other rights which could adversely affect the voting power or other rights of the holders of the Common Stock. In the event of issuance, the Preferred Stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of the Company. Although we have no present intention to issue any shares of its authorized Preferred Stock, there can be no assurance that the Company will not do so in the future. The description of certain matters relating to the securities of the Company is a summary and is qualified in its entirety by the provisions of the Company's Certificate of Incorporation and By-Laws, copies of which have been filed as exhibits to this Form 10. (b) Debt Securities. None. (c) Other Securities To Be Registered. None. ITEM 12. INDEMNIFICATION OF DIRECTORS AND OFFICERS. 17 Nevada General Corporation Law provides that a corporation may indemnify directors and officers as well as other employees and individuals against expenses including attorneys' fees, judgments, fines and amounts paid in settlement in connection with various actions, suits or proceedings, whether civil, criminal, administrative or investigative other than an action by or in the right of the corporation, a derivative action, if they acted in good faith and in a manner they reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, if they had no reasonable cause to believe their conduct was unlawful. A similar standard is applicable in the case of derivative actions, except that indemnification only extends to expenses including attorneys' fees incurred in connection with the defense or settlement of such actions, and the statute requires court approval before there can be any indemnification where the person seeking indemnification has been found liable to the corporation. The statute provides that it is not exclusive of other indemnification that may be granted by a corporation's certificate of incorporation, bylaws, agreement, a vote of stockholders or disinterested directors or otherwise. The Company’s Certificate of Incorporation provides that it will indemnify and hold harmless, to the fullest extent permitted by Nevada General Corporation Law, as amended from time to time, each person that such section grants us the power to indemnify. The Nevada General Corporation Law permits a corporation to provide in its certificate of incorporation that a director of the corporation shall not be personally liable to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, except for liability for: • any breach of the director's duty of loyalty to the corporation or its stockholders; • acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; • payments of unlawful dividends or unlawful stock repurchases or redemptions; or • any transaction from which the director derived an improper personal benefit. The Company’s Certificate of Incorporation provides that, to the fullest extent permitted by applicable law, none of our directors will be personally liable to us or our stockholders for monetary damages for breach of fiduciary duty as a director. Any repeal or modification of this provision will be prospective only and will not adversely affect any limitation, right or protection of a director of our company existing at the time of such repeal or modification. ITEM 13. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 18 GSP -1, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 BALANCE SHEETS AS OF JUNE 30, 2, 2009 PAGE F-3 STATEMENTS OF OPERATIONS FOR THE SIX MONTH PERIOD ENDED JUNE 30, 2010, THE ONE DAY PERIOD ENDED DECEMBER 31, 2, 2009 (INCEPTION) TO JUNE 30, 2010 PAGE F-4 STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY FOR THE PERIOD FROM DECEMBER 31, 2009 (INCEPTION) TO JUNE30, 2010 PAGE F-5 STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIOD ENDED JUNE 30, 2010, THE ONE DAY PERIOD ENDED DECEMBER 31, 2, 2009 (INCEPTION) TO JUNE 30, 2010 PAGES F-6 - F-9 NOTES TO FINANCIAL STATEMENTS. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: GSP-1, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of GSP-1, Inc. (A Development Stage Company) (the "Company") as of December 31, 2009 and June 30, 2010 and the related statements of operations, changes in stockholders' deficiency and cash flows for the one day period ended December 31, 2009, the six month period ended June 30, 2010 and the period December 31, 2009 (Inception) to June 30, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of GSP-1, Inc. (A Development Stage Company) as of December 31, 2009 and June 30, 2010 and the results of its operations and its cash flows for the one day period ended December 31, 2009, the six month period ended June 30, 2010 and the period December 31, 2009 (Inception) to June 30, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern as discussed in Note 4 to the financial statements, the Company has a net loss of $1,830 from Inception, a working capital and a stockholders' deficiency of $830 as of June 30, 2010. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 4. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Webb & Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida July 16, 2010 1501 Corporate Drive, Suite 150 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com F-1 GSP -1, Inc. (A Development Stage Company) Balance Sheets As of As of June 30, December 31, ASSETS Total Assets $ - $ - LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable $ $ Total Liabilities Commitments and Contingencies - - Stockholders'Deficiency Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized, 1,000,000 and 1,000,000 issued and outstanding, respectively Additional paid-in capital - - Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ - - See Accompanying Notes to Financial Statements F-2 GSP -1, Inc. (A Development Stage Company) Statements of Operations For the period from For the For the December 31, 2009 six months ended June 30, 2010 one day ended December 31, 2009 (inception) to June 30, 2010 Operating Expenses Professional fees $ - $ $ Stock compensation - Total Operating Expenses - LOSS FROM OPERATIONS BEFORE INCOME TAXES - ) ) Provision for Income Taxes - - - NET LOSS $ - $ ) $ ) Net Loss Per Share- Basic and Diluted $ - $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See Accompanying Notes to Financial Statements F-3 GSP -1, Inc. (A Development Stage Company) Statement of Changes in Stockholders' Deficiency For the period from December 31, 2009 (Inception) to June 30, 2010 Deficit Preferred Stock Common stock Additional accumulated during Total paid-in development Stockholder's Shares Amount Shares Amount capital stage Deficiency Common stock issued for services to founder ($0.001/share) - $ - $ $ - $ - $ Net loss for the one day period ended December 31, 2009 - ) ) Balance, December 31, 2009 - - - ) ) Net loss for the six month period ended June 30, 2010 - Balance, June 30, 2010 - $ - $ $ - $ ) $ ) See Accompanying Notes to Financial Statements F-4 GSP -1, Inc. (A Development Stage Company) Statements of Cash Flows For the For the For the period from six month one day December 31, 2009 period ended June 30, 2010 period ended December 31, 2009 (inception) to June 30, 2010 Cash Flows From Operating Activities: Net Loss $ - $ ) $ ) Adjustments to reconcile net income loss to net cash used in operations Common stock issued for services - Changes in operating assets and liabilities: Increase in accounts payable and accrued expenses - Net Cash Used In Operating Activities - - - Cash Flows From Investing Activities: - - - Cash Flows From Financing Activities: - - - Net Increase in Cash - - - Cash at Beginning of Period - - - Cash at End of Period $ - $ - $ - Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - See Accompanying Notes to Financial Statements F-5 GSP - 1, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2009 NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Organization GSP-1, Inc. (a development stage company) (the "Company") was incorporated under the laws of the State of Nevada on December 31, 2009.The Company was organized to provide business services and financing to emerging growth entities. The Company was formed to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. It has been in the developmental stage since inception and has no operations to date. It will attempt to locate and negotiate with a business entity for the combination of that target company with us. The combination will normally take the form of a merger, stock- for-stock exchange or stock-for-assets exchange. In most instances, the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that it will be successful in locating or negotiating with any target company. Activities during the development stage include developing the business plan and raising capital. (B) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (C) Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less to be cash equivalents.At December 31, 2009 and June 30, 2010, the Company had no cash equivalents. (D) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by FASB Accounting Standards Codification Topic 260, “Earnings Per Share.” As of December 31, 2009 and June 30, 2010, there were no common share equivalents outstanding. F-6 GSP - 1, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2009 (E) Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Expected income tax recovery (expense) at the statutory $ - $ ) rate of 34% Tax effect of expenses that are not deductible for income tax - purposes (net of other amounts deductible for tax purposes) Change in valuation allowance - Provision for income taxes $ - $ - The components of deferred income taxes are as follows: Deferred income tax asset: Net operating loss carryforwards $ $ Valuation allowance ) ) Deferred income taxes $ - $ - As of June 30, 2010, the Company has a net operating loss carryforward of approximately $ 830 available to offset future taxable income through 2030. The increase in the valuation allowance at June 30, 2010 was $0. (F) Business Segments The Company operates in one segment and therefore segment information is not presented. F-7 GSP - 1, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2009 (G) Revenue Recognition The Company will recognize revenue on arrangements in accordance with FASB ASC No. 605, “Revenue Recognition”.In all cases, revenue is recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. (H) Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standard Update (“ASU”) No.2009-13, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services separately rather than as a combined unit and modifies the manner in which the transaction consideration is allocated across the separately identified deliverables. The ASU significantly expands the disclosure requirements for multiple-deliverable revenue arrangements. The ASU will be effective for the first annual reporting period beginning on or after June15, 2010, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date. Early adoption is permitted, provided that the guidance is retroactively applied to the beginning of the year of adoption. The Company does not expect the adoption of ASU No. 2009-13 to have any effect on its financial statements upon its required adoption on January 1, 2011. (I)Fair Value of Financial Instruments The carrying amounts reported in the balance sheets for accounts payable approximate fair value based on the short-term maturity of these instruments. NOTE 2 STOCKHOLDERS’ DEFICIENCY Stock Issued for Services On December 31, 2009, the Company issued 1,000,000 shares of common stock to its founder having a fair value of $1,000 ($0.001/share) in exchange for services provided(See Note 3). F-8 GSP - 1, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2009 NOTE 3RELATED PARTY TRANSACTION On December 31, 2009, the Company issued 1,000,000 shares of common stock to its founder having a fair value of $1,000 ($0.001/share) in exchange for services provided. NOTE 4GOING CONCERN As reflected in the accompanying financial statements, the Company is in the development stage with limited operations.The Company has a net loss of $1,830 from inception and has a working capital and stockholders’ deficiency of $830 at June 30, 2010. This raises substantial doubt about its ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company’s ability to obtain funding from its principal stockholder and implement its business plan.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional stockholder loans and implement its strategic plans provide the opportunity for the Company to continue as a going concern. NOTE 5 SUBSEQUENT EVENT In preparing these financial statements, we have evaluated events and transactions for potential recognition or disclosure through July 16, 2010, the date the financial statements were issued. F-9 ITEM 14. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. There are not and have not been any disagreements between the Registrant and its accountants on any matter of accounting principles, practices or financial statement disclosure. ITEM 15. FINANCIAL STATEMENTS AND EXHIBITS. Exhibit Number Description Certificate of Incorporation * By-Laws * Description of Verbal Management Consulting Agreement Between GSP 1, Inc., and Peter Goldstein * *Previously filed with the Securities and Exchange Commission on September 14, 2010 as an exhibit to the Amended Form 10 Registration Statement SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 28 , 2010 GSP-1, INC. By: /s/ Peter Goldstein Name: Peter Goldstein Title: President II-1
